Citation Nr: 1760325	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-19 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gallbladder cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The issue of entitlement to service connection for gallbladder cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A medical nexus exists between a current diagnosis of bilateral hearing loss and an in-service incurrence of military noise exposure.

2.  A medical nexus exists between a current diagnosis of tinnitus and an in-service incurrence of military noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017)

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case however, the Veteran is being granted his full prayer of relief, and, therefore, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Hearing Loss

At issue is whether the Veteran is entitled to service connection for bilateral hearing loss.  The Veteran underwent a VA examination in May 2013.  The Veteran reported a history of military noise exposure including artillery fire and construction noise.  The examiner noted that the Veteran's service entrance examination indicated, and the Veteran's service treatment records confirm, that the Veteran manifested hearing loss in the left ear upon entrance into service.  The examiner opined that the Veteran's hearing loss of the left ear was aggravated beyond the normal progression in military service.  The Veteran underwent another VA examination in June 2017.  The Veteran reported a history of military noise exposure including artillery fire and construction noise.  The examiner diagnosed the Veteran with hearing loss of the right ear, and the examiner opined that the Veteran's hearing loss of the right ear was at least as likely as not related to a period of service.  As such, the weight of the evidence indicates that the Veteran is entitled to service connection for bilateral hearing loss.

Tinnitus

The Veteran did not file a claim for entitlement to service connection for tinnitus.  Nevertheless, the Board finds that the issue of entitlement to service connection for tinnitus is within the scope of the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also VA Manual M21-1, III.iv.4.B.4.c. The Veteran underwent a VA examination in June 2017.  The Veteran reported a history of in-service noise exposure.  The examiner diagnosed the Veteran with tinnitus and opined that the Veteran's tinnitus was at least as likely as not related to in-service noise exposure.  As such, entitlement to service connection for tinnitus is granted as well.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to service connection for gallbladder cancer.  The Veteran's treatment records note a diagnosis of treatment for gallbladder cancer during the pendency of the appeal.  The Veteran testified at a personal hearing before the Board in May 2017 that during his period of service he served onboard a warship while it was undergoing major repairs while in dry dock.  The Veteran claimed that as a result he was exposed to a number of industrial contaminants including asbestos and lead paint.  See Transcript.  The Board finds that this is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination to answer the following questions.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of gallbladder cancer and an in-service incurrence to include exposure to asbestos and lead paint.?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


